Case 8:21-cv-01490-MSS-JSS Document 25 Filed 08/10/21 Page 1 of 14 PageID 179




                    UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

                          CASE NO. 8:21-cv-01490-MSS-JSS

JUNE VAN SCOYOC,
     Plaintiff,

v.

CITY OF BELLEAIR BEACH,
GLENN R GUNN, PERSONALLY
AND     IN     HIS   OFFICIAL
CAPACITY AS VICE MAYOR OF
BELLEAIR              BEACH,
COUNCILWOMAN        JODY    J.
SHIRLEY, PERSONALLY AND IN
HER OFFICIAL CAPACITY AS
BELLEAIR BEACH COUNCIL
MEMBER,       COUNCILWOMAN
RITA T. SWOPE, PERSONALLY
AND     IN    HER    OFFICIAL
CAPACITY       AS   BELLEAIR
BEACH COUNCIL MEMBER,
TOWN OF BELLEAIR SHORE,
BARBARA        A.    COLUCCI,
PERSONALLY AND IN HER
OFFICIAL      CAPACITY     AS
BELLEAIR      SHORE    TOWN
CLERK, RICK COLLUCI, KEITH
D MACARI, MARK J. GOLDMAN,
COUNCILMAN           MICHAEL
DAVID GATTIS, PERSONALLY
AND     IN     HIS   OFFICIAL
CAPACITY       AS   BELLEAIR
BEACH COUNCIL MEMBER,
AND WENDY LEE GATTIS,
     Defendants.
                                                    /


                                   HICKS, PORTER, EBENFELD & STEIN, P.A.
              799 BRICKELL PLAZA, SUITE 900, MIAMI, FL 33131 • TEL. 305/374-8171 • FAX 305/372-8038
Case 8:21-cv-01490-MSS-JSS Document 25 Filed 08/10/21 Page 2 of 14 PageID 180




  DEFENDANT, MARK J. GOLDMAN’S MOTION TO DISMISS FIRST
 AMENDED COMPLAINT FOR DAMAGES AND FOR INJUNCTIVE AND
     DECLARATORY RELIEF AND JURY DEMAND OR, IN THE
   ALTERNATIVE, TO STRIKE PUNITIVE DAMAGE CLAIMS FOR
                    COUNTS III AND IV

      Defendant Mark J. Goldman (“Goldman”), through counsel and pursuant to

Fed. R. Civ. P. 12(b)(6), hereby files his motion to dismiss Plaintiff’s First

Amended Complaint for failure to state valid causes of action as against Goldman

or, in the alternative, to strike the punitive damage claims contained in Counts III

and IV and in support thereof states as follows:

                          Introduction and Factual Allegations

      Defendant Goldman seeks to dismiss all counts of Plaintiff’s First Amended

Complaint for failure to state causes of action for which relief may be granted.

Specifically, the First Amended Complaint does not sufficiently allege that

Goldman is a state actor against whom a § 1983 claim may be made, and therefore

Counts I and II must be dismissed. Count III for civil conspiracy must be dismissed

because there is no valid civil wrong tort upon which count is based. Count IV

does not sufficiently allege any statement made by Goldman and therefore should

also be dismissed. Finally, the punitive damages claims contained in Counts III and

IV should be stricken as premature.

      Plaintiff’s lawsuit alleges the existence of a grand conspiracy in which the

City of Belleair Beach, Town of Belleair Shore, and certain individual government


                                                        2
                                    HICKS, PORTER, EBENFELD & STEIN, P.A.
               799 BRICKELL PLAZA, SUITE 900, MIAMI, FL 33131 • TEL. 305/374-8171 • FAX 305/372-8038
Case 8:21-cv-01490-MSS-JSS Document 25 Filed 08/10/21 Page 3 of 14 PageID 181




officials (the “government Defendants”) plotted to violate Plaintiff’s civil rights by

removing her as chairperson of the Belleair Beach Parks and Recreation Board in

retaliation for speaking out against defendant Barbara Colucci at a Belleair Shore

commission meeting on June 16, 2020. See First Amended Complaint, ¶ 25 – 26.

Plaintiff asserts that her removal as chairperson violates 42 U.S.C. § 1983 as she

was denied her First Amendment right to free speech and her Fourteenth

Amendment right to equal protection. See First Amended Complaint, ¶ 53, 64.

      Inexplicably, Plaintiff attempts to lump in Defendant Goldman, a private

citizen, with the Government Defendants in their alleged scheme to violate her

civil rights with a single, cursory allegation that Goldman “[a]t some point

thereafter… joined the Conspiracy.” See First Amended Complaint, ¶ 28. The First

Amended Complaint is devoid of any other allegations attempting to tie Goldman

to the Government Defendants and the alleged conspiracy to remove Plaintiff from

her position in violation of her civil rights. In fact, Plaintiff identifies various

personal relationships between co-defendants but fails to include Goldman because

no such personal relationship exists between him and the other defendants. See

First Amended Complaint, ¶ 31. Additionally, attached as Exhibit A to the First

Amended Complaint is a notice of intent to sue which was sent to “all of the

relevant Defendants” regarding Plaintiff’s removal from her board position, which

does not name or mention Goldman at all. See First Amended Complaint, ¶ 32,


                                                        3
                                    HICKS, PORTER, EBENFELD & STEIN, P.A.
               799 BRICKELL PLAZA, SUITE 900, MIAMI, FL 33131 • TEL. 305/374-8171 • FAX 305/372-8038
Case 8:21-cv-01490-MSS-JSS Document 25 Filed 08/10/21 Page 4 of 14 PageID 182




Exhibit A. Subsequent allegations regarding political rallies in front of Plaintiff’s

home, letter writing campaigns, and comments regarding the instant lawsuit on

social media also fail to identify Goldman as a conspiracy participant, although

other co-defendants are identified. See First Amended Complaint, ¶ 34 – 44.

      Counts I and II of the First Amended Complaint assert 42 U.S.C. §1983

claims against Goldman for alleged violations of Plaintiff’s First and Fourteenth

Amendment rights, but fail to assert any facts against Goldman. Notably, Count II

specifically places the basis for the count on “City Counsel’s actions,” which could

not include Goldman as he is neither alleged to be nor actually a member of any

City Counsel. See First Amended Complaint, ¶ 65.

      Count III of the First Amended Complaint asserts a civil conspiracy claim

against Goldman, but again fails to provide any valid basis for the assertion in the

allegations. Specially, Count III alleges civil conspiracy on the basis of Plaintiff’s

§1983 claims as well as for the alleged crimes of harassment under § 784.048(1)(a)

and cyberstalking under § 784.048(1)(d), both of which constitute first degree

misdemeanors or third degree felonies if repeated. See § 784.048(2) – (3).

      Count IV of the First Amended Complaint asserts a defamation claim

against Goldman for alleged statements Goldman made at a September 2, 2020

Belleair Beach public city council meeting but fails to sufficiently plead the




                                                        4
                                    HICKS, PORTER, EBENFELD & STEIN, P.A.
               799 BRICKELL PLAZA, SUITE 900, MIAMI, FL 33131 • TEL. 305/374-8171 • FAX 305/372-8038
Case 8:21-cv-01490-MSS-JSS Document 25 Filed 08/10/21 Page 5 of 14 PageID 183




alleged statements on which Count IV is based. See First Amended Complaint, ¶

30, 86 – 95.

      Counts III and IV of the First Amended Complaint further include an

improperly pled claim for punitive damages. See First Amended Complaint,

Wherefore Clause of Counts III and IV.

                                        Standard of Review

      The purpose of a motion to dismiss for failure to state a claim is to test the

legal sufficiency of a complaint. Vernon v. Medical Management Associates of

Margate, Inc., 912 F. Supp. 1549 (S.D. Fla. 1996). In reviewing a motion to

dismiss, the complaint must be construed in a light most favorable to the plaintiff

and the factual allegations taken as true. SEC v. ESM Group, Inc., 835 F. 2d 270

(11th Cir. 1988).

      “Although a plaintiff is not held to a very high standard in a motion to

dismiss for failure to state a claim, some minimal pleading standard does exist.”

Jackson v. BellSouth Telecommunications, 372 F. 3d 1250 (11th Cir. 2004).

Conclusory allegations, unwarranted deductions of fact, or legal conclusions

masquerading as facts will not prevent dismissal. Id. at 1262.

      Furthermore, a heightened pleading requirement applies to § 1983 claims

against individuals, and plaintiff cannot rely on vague or conclusory allegations but

must allege relevant facts with specificity. Epps v. Watson, 492 F. 3d 1240 (11th


                                                        5
                                    HICKS, PORTER, EBENFELD & STEIN, P.A.
               799 BRICKELL PLAZA, SUITE 900, MIAMI, FL 33131 • TEL. 305/374-8171 • FAX 305/372-8038
Case 8:21-cv-01490-MSS-JSS Document 25 Filed 08/10/21 Page 6 of 14 PageID 184




Cir. 2007). In such civil rights actions, it has been held that a complaint will be

dismissed as insufficient where the allegations it contains are vague and

conclusory. Fullman v. Graddick, 739 F. 2d 553 (11th Cir. 1984). Additionally, in

§ 1983 cases involving conspiracy allegations, a defendant must be informed of the

nature of the conspiracy which is alleged; it is not enough to simply aver in the

complaint that a conspiracy existed. Id. at 557.

                                            Legal Argument

   I.      The 42 U.S.C. §1983 Counts – Counts I and II

        Plaintiff has failed to state a § 1983 claim against Goldman because the First

Amended Complaint fails to allege any facts to support a conclusion that Goldman

acted under color of law as a state actor, which is required for the maintenance of

such an action against him. Harvey v. Harvey, 949 F. 2d 1127 (11th Cir. 1992)

(Motions to dismiss § 1983 counts affirmed where complaint failed to sufficiently

allege that private defendants were state actors); Patrick v. Floyd Medical Center,

201 F. 3d 1313 (11th Cir. 2000) (To obtain relief under § 1983, plaintiff must show

that she was deprived of a federal right by a person acting under color of state law).

Only in rare circumstances can a private party be viewed as a “state actor” for §

1983 purposes. Harvey at 1130.

        To hold that private parties are state actors, the court must conclude that

plaintiff has sufficiently pled allegations that pass muster under one of the


                                                         6
                                     HICKS, PORTER, EBENFELD & STEIN, P.A.
                799 BRICKELL PLAZA, SUITE 900, MIAMI, FL 33131 • TEL. 305/374-8171 • FAX 305/372-8038
Case 8:21-cv-01490-MSS-JSS Document 25 Filed 08/10/21 Page 7 of 14 PageID 185




following three tests: 1) the allegations show the State has coerced or at least

significantly encouraged the action alleged to violate the Constitution (“state

compulsion test”); 2) the allegations show that private parties performed a public

function that was traditionally the exclusive prerogative of the State (“public

function test”); or 3) the allegations show that the State had so far insinuated itself

into a position of interdependence with the private parties that it was a joint

participant in the enterprise (“nexus/joint action test”). National Broadcasting Co.,

Inc. v. Communications Workers of America, AFL-CIO, 860 F. 2d 1022 (11th Cir.

1988).

      As stated above, the sole allegation in the First Amended Complaint relevant

to the § 1983 claims directed to Goldman merely alleges the conclusory assertion

that Goldman “joined” a conspiracy “at some time” to violate Plaintiff’s civil

rights. There are no allegations that Goldman violated Plaintiff’s constitutional

rights, much less that he did so under coercion or encouragement by state actors,

that Goldman performed a public function that was traditionally the exclusive

prerogative of the Government Defendants, or that the Government Defendants

had so far insinuated itself into a position of interdependence with Goldman that

they jointly participated in the violation of Plaintiff’s civil rights. Thus, Plaintiff’s

allegations do not sufficiently allege that Goldman was a state actor and therefore

liable under a § 1983 cause of action and Count I and Count II must be dismissed.


                                                         7
                                     HICKS, PORTER, EBENFELD & STEIN, P.A.
                799 BRICKELL PLAZA, SUITE 900, MIAMI, FL 33131 • TEL. 305/374-8171 • FAX 305/372-8038
Case 8:21-cv-01490-MSS-JSS Document 25 Filed 08/10/21 Page 8 of 14 PageID 186




      Even if Plaintiff had sufficiently asserted allegations to establish that

Goldman was acting under color of law (which she has not), Counts I and II fail to

state valid § 1983 actions as they consist largely of disjointed legal conclusions,

are woefully lacking in factual specificity, and do not meet the heightened pleading

requirements for § 1983 claims. In Count I, Plaintiff cites Bennett v. Hendrix, 423

F. 3d 1247 (11th Cir. 2005) for the proposition that a plaintiff must establish that

her speech was constitutionally protected, but fails to identify the actual speech for

which Plaintiff claims constitutional protection. Without specifically pleading

Plaintiff’s actual speech, it is impossible to determine if such speech is in fact

constitutionally protected, and therefore whether a basis for a § 1983 claim exists.

Thus, Count I should be dismissed.

      In Count II, Plaintiff cites binding 11th Circuit case law, Leib v.

Hillsborough Cnty. Pub. Transp. Com’n, 558 F. 3d 1301 (11th Cir. 2009),

Campbell v. Rainbow City, 434 F. 3d 1306 (11th Cir. 2006), and Griffin Indus.,

Inc. v. Irvin, 496 F. 3d 1189 (11th Cir. 2007), for the proposition that a plaintiff

must identify comparators in her pleading in order to show treatment different

from others similarly situated. See First Amended Complaint, ¶ 68 – 72.

      For some reason, Plaintiff then cites non-binding 7th Circuit case law,

Swanson v. City of Chetek, 719 F. 3d 780 (7th Cir. 2013), Fenje v. Feld, 398 F. 3d

620 (7th Cir. 2005), and Geinosky v. City of Chicago, 675 F. 3d 743 (7th Cir.


                                                        8
                                    HICKS, PORTER, EBENFELD & STEIN, P.A.
               799 BRICKELL PLAZA, SUITE 900, MIAMI, FL 33131 • TEL. 305/374-8171 • FAX 305/372-8038
Case 8:21-cv-01490-MSS-JSS Document 25 Filed 08/10/21 Page 9 of 14 PageID 187




2012), for the proposition that Plaintiff need not identify comparators in her

pleading to state a valid claim as long as “animus is easily obvious.” See First

Amended Complaint, ¶ 73. In any event, Plaintiff neither identifies comparators

nor alleges what conduct on Defendants’ part constitutes “easily obviously

animus” towards her in violation of her Fourteenth Amendment equal protection

right. Count II should be dismissed.

   II.      The Civil Conspiracy Count – Count III

         Plaintiff’s Civil Conspiracy Count must also be dismissed as against

Goldman because the First Amended Complaint fails to allege an actionable

underlying civil tort or wrong, which is required to allege a valid cause of action

for civil conspiracy. In Florida, the gist of a civil action for conspiracy is not the

conspiracy itself, but the civil wrong which is done pursuant to the conspiracy and

which results in damage to the plaintiff. Blatt v. Green, Rose, Kahn &

Piotrokowski, 456 So. 2d 949 (Fla. 3d DCA 1984) (emphasis added). Thus, a cause

of action for civil conspiracy exists “only if the basis for the conspiracy is an

independent wrong or tort which would constitute a cause of action” if the wrong

were done by one person. Id. at 951.

         In the present matter, Plaintiff improperly bases her civil conspiracy action

upon her § 1983 claims and the crimes of harassment and cyberstalking. As stated

above, Plaintiff’s § 1983 claims must be dismissed against Goldman as they are


                                                          9
                                      HICKS, PORTER, EBENFELD & STEIN, P.A.
                 799 BRICKELL PLAZA, SUITE 900, MIAMI, FL 33131 • TEL. 305/374-8171 • FAX 305/372-8038
Case 8:21-cv-01490-MSS-JSS Document 25 Filed 08/10/21 Page 10 of 14 PageID 188




 legally deficient as against Goldman and in general. Accordingly, Plaintiff’s civil

 conspiracy claim must also be dismissed to the extent it is based on the invalid §

 1983 counts. Even if they were sufficient (which they are not), the naked assertion

 that a conspiracy existed between Goldman and the Government Defendants is not

 sufficient to allege a conspiracy based on § 1983 claims. See Fullman, supra.

       Count III must also be dismissed to the extent it is based on the crimes of

 harassment and cyberstalking, as an action for civil conspiracy may only be based

 on civil wrongs or torts. See Blatt, supra. Harassment and cyberstalking as

 identified by Plaintiff in the First Amended Complaint are not civil wrongs or torts

 but rather crimes with penal penalties. The Florida Supreme Court has made clear

 that where a statute imposes a duty, but it provides only administrative or penal

 penalties for its violation, the court must not judicially imply a private civil cause

 of action for damages for the violation of the statute. Murth v. N. Sinha Corp., 644

 So. 2d 983 (Fla. 1994) (qualifying agent’s failure to supervise his corporation’s

 construction project as required by statute which contained regulatory and penal

 provisions, did not give rise to a private cause of action). The Middle District of

 Florida has further held that crimes cannot be enforced by a private party, nor can

 they be the basis of a civil action. Gerbing v. I.T.T. Rayonier, Inc., 332 F. Supp.

 309 (M.D. Fla 1971) (“On the contrary, case law indicates that criminal statutes




                                                        10
                                     HICKS, PORTER, EBENFELD & STEIN, P.A.
                799 BRICKELL PLAZA, SUITE 900, MIAMI, FL 33131 • TEL. 305/374-8171 • FAX 305/372-8038
Case 8:21-cv-01490-MSS-JSS Document 25 Filed 08/10/21 Page 11 of 14 PageID 189




 can neither be enforced by civil action nor by private parties.”). Thus, Plaintiff’s

 civil conspiracy action must be dismissed.

    III.      The Defamation Claim – Count IV

           Plaintiff’s defamation claim fails to sufficiently allege any statement made

 by Goldman and therefore should be dismissed. “To state a cause of action for

 defamation, in Florida, a plaintiff must allege that (1) the defendant published a

 false statement (2) about the plaintiff (3) to a third party and (4) that the falsity of

 the statement caused injury to the plaintiff.” Valencia v. Citibank Intern., 728 So.

 2d 330, 330 (Fla. 3d DCA 1999). If the Plaintiff is claiming that the defamation

 was an oral statement, then the Plaintiff must plead “the essence of what the

 alleged defamer said.” Scott v. Busch, 907 So. 2d 662, 667 (Fla. 5th DCA 2005).

           Here, Plaintiff merely alleges that Goldman accused her of “committing the

 crime of extortion/blackmail” without alleging any actual statements made by

 Goldman. Thus, Plaintiff has not pled the essence of what Goldman said and Count

 III for defamation should be dismissed.

    IV.       The Punitive Damages Claims of Counts III and IV

           Finally, the punitive damages claim contained in Counts III and IV of the

 First Amended Complaint must be stricken as premature. § 768.72, Florida

 Statutes, creates a substantive legal right not to be subject to a punitive damages

 claim unless the trial court makes a determination that there is a reasonable


                                                           11
                                        HICKS, PORTER, EBENFELD & STEIN, P.A.
                   799 BRICKELL PLAZA, SUITE 900, MIAMI, FL 33131 • TEL. 305/374-8171 • FAX 305/372-8038
Case 8:21-cv-01490-MSS-JSS Document 25 Filed 08/10/21 Page 12 of 14 PageID 190




 evidentiary basis for recovery of such damages. The statute provides, in pertinent

 part:

         In any civil action, no claim for punitive damages shall be permitted
         unless there is a reasonable showing by evidence in the record or
         proffered by the claimant which would provide a reasonable basis for
         recovery of such damages. The claimant may move to amend her or
         his complaint to assert a claim for punitive damages as allowed by the
         rules of civil procedure. The rules of civil procedure shall be liberally
         construed so as to allow the claimant discovery of evidence which
         appears reasonably calculated to lead to admissible evidence on the
         issue of punitive damages. No discovery of financial worth shall
         proceed until after the pleading concerning punitive damages is
         permitted.

 § 768.72(1), Fla. Stat.

         § 786.72 “create[s] a substantive legal right not to be subject to a punitive

 damages claim and ensuing financial worth discovery until the trial court makes a

 determination that there is a reasonable evidentiary basis for recovery of punitive

 damages.” Globe Newspaper Co. v. King, 658 So. 2d 518, 519 (Fla. 1995). Thus,

 Plaintiff’s punitive damage claims cannot be permitted unless this Court makes an

 affirmative finding based on submitted evidence. Mere allegations are not enough;

 the statute requires competent evidentiary support before a punitive damages claim

 can be permitted. See Espirito Santo Bank v. Rego, 990 So. 2d 1088, 1090 (Fla. 3d

 DCA 2008).

         Additionally, the Middle District of Florida has expressly applied § 768.72,

 Florida Statutes in granting motions to dismiss state punitive damages claims at the


                                                         12
                                      HICKS, PORTER, EBENFELD & STEIN, P.A.
                 799 BRICKELL PLAZA, SUITE 900, MIAMI, FL 33131 • TEL. 305/374-8171 • FAX 305/372-8038
Case 8:21-cv-01490-MSS-JSS Document 25 Filed 08/10/21 Page 13 of 14 PageID 191




 initial pleading stage. See Neill v. Gulf Stream Coach, Inc., 966 F. Supp. 1149

 (M.D. Fla. 1997) (“[T]he court places emphasis on the Florida courts’ construction

 and application of the statute as creating a positive right to be free from a punitive

 damages claim absent a judicial determination that the claim has a reasonable

 evidentiary basis.”). As this case is still in the initial pleading stage, no evidence of

 any kind has been presented to this court to justify the pleading of punitive

 damages. Thus, the claims for punitive damages contained in Counts III and IV

 Plaintiff’s First Amended Complaint must be stricken unless and until this Court

 makes a judicial determination that a punitive damages claim has a reasonable

 evidentiary basis.

       WHEREFORE, Defendant Mark J. Goldman, respectfully requests that this

 Court enter an order granting his Motion to Dismiss First Amended Complaint, or,

 in the alternative, striking the punitive damages claims for Counts III and IV as

 well as for any and all other relief deemed just and proper.

                                Local Rule 3.01(g) Certification

       The undersigned hereby certifies that she has conferred with Plaintiff’s

 counsel via telephone and email. Plaintiff’s counsel opposes the relief sought

 herein.

                                                      Respectfully submitted,

                                            By:       /s/ Diana Sun
                                                      IRENE PORTER

                                                         13
                                      HICKS, PORTER, EBENFELD & STEIN, P.A.
                 799 BRICKELL PLAZA, SUITE 900, MIAMI, FL 33131 • TEL. 305/374-8171 • FAX 305/372-8038
Case 8:21-cv-01490-MSS-JSS Document 25 Filed 08/10/21 Page 14 of 14 PageID 192




                                                     Florida Bar No. 567280
                                                     DIANA SUN
                                                     Florida Bar No. 100808
                                                     HICKS, PORTER, EBENFELD
                                                      & STEIN, P.A.
                                                     799 Brickell Plaza, Suite 900
                                                     Miami, FL 33131
                                                     Tel: 305/374-8171
                                                     Fax: 305/372-8038
                                                     Primary email: iporter@mhickslaw.com
                                                     dsun@mhickslaw.com
                                                     Secondary email: bpaz@mhickslaw.com
                                                     eclerk@mhickslaw.com
                                                     Counsel for Defendant, Mark J. Goldman

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 10th day of August, 2021, a true and

 correct copy of the foregoing was filed with the Court’s CM/ECF system that will

 serve a copy via e-mail to the following attorneys of record:

 Rook Elizabeth Ringer, Esq.
 Lento Law Group, P.A.
 222 San Marco Avenue, Suite C
 St. Augustine, FL 32084
 Tel: 904/602-9400
 Fax: 904/299-5400
 reringer@lentolawgroup.com
 Counsel for Plaintiff



                                           By:       /s/ Diana Sun
                                                     DIANA SUN
                                                     Florida Bar No. 100808




                                                        14
                                     HICKS, PORTER, EBENFELD & STEIN, P.A.
                799 BRICKELL PLAZA, SUITE 900, MIAMI, FL 33131 • TEL. 305/374-8171 • FAX 305/372-8038
